Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 11/19/2021 has been entered.

Election
Applicant’s election without traverse of group I and species of CC-1852 for type A and claim 15 for type B in the reply filed on 11/29/2021 is acknowledged. Claims 5-6 and 16-18 are withdrawn from further consideration as being drawn to a nonelected species and claims 21, 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 1, 3, 7-9, 11-15 and 19 are presented for examination on the merits. 

Priority
This application has PRO 62/677,956 (filed 5/30/2018). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before t22he effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axten (US7884098).
Axten teaches CC-1852 in claim 1 (col. 19, Example 35).
For claim 1: the reference teaches CC-1852 in claim 1 (col. 19, Example 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Axten in view of Zhang (J. Proteome Res., 2013, 12:3104-3116, IDS).
Axten teaches what is above as described.
Axten does not explicitly teach the agent attached to a solid surface/functional element as recited in claims 3, the functional element is a capture element as recited in claim 7; the attachment is direct as recited in claim 9. 
Zhang teaches a Sepharose-supported agent: CTx-0294885 (with structure similar to CC-1852, page 3107, Fig. 1B) immobilized Sepharose beads as capture element (page 3106, last line of left column++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to attach CC-1852 directly to a capture element/surface.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited references teach kinase binding agent and Zhang teaches the use of bound kinase inhibitor/binding agent for the identification of kinases (page 3104, title and abstract). In addition, it would have been obvious to one skilled in the art to attach kinase binding agent to solid surface to achieve the predictable result of kinase identification and enrichment.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the kinase binding agent including attachment of the agent to solid surface, etc. are routine and known in the art.  

Conclusion
No claim is allowed. Claims 8, 11-15 and 19 are objected to because they depend on rejected claims.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653